UN|TED STATES D|STR|CT COURT
EASTERN D|STR|CT OF M|CH|GAN
SOUTHERN D|VlS|ON

PATR|CK THELEN,
Petitioner,
CASE NO. 2:16-CV-14241
v. HONORABLE NANCY G. EDMUNDS
J. A. TERR|S,
Respondent.

/

OP|N|ON AND ORDER DENY|NG THE PET|T|ON
FOR A WR|T OF HABEAS CORPUS

l. introduction and History

Federal prisoner Patrick The|en (“Petitioner”), while confined at the Federa|
Correctiona| institution in Milan, Michigan, filed a pro se petition for a writ of habeas corpus
pursuant to 28 U.S.C. § 2241 challenging the validity of his career offender designation
and his federal sentence. |n 1997, Petitioner was convicted of two drug trafficking offenses
and felon in possession of a firearm in violation of 18 U.S.C. §§ 841(a)(1) and 922(g)
following a jury trial before anotherjudge in this district and was sentenced to concurrent
terms of 37 years imprisonment, 30 years imprisonment, and 10 years imprisonment with
eight years of supervised release. Petitioner was sentenced as a career offender under
the federal sentencing guidelines for having previously been convicted of at least two prior
controlled substance offenses See USSG §§ 4B1.1(a), 4B1.2(b). His prior felonies
included possession with intent to distribute marijuana convictions from Oklahoma and

Michigan,

Fo|lowing his sentencing, Petitioner filed an appeal with the United States Court of
Appeals for the Sixth Circuit, which affirmed his convictions. United States v. Thelen, 182
F.3d 919 (6th Cir. 1999). ln 2000, Petitioner filed a motion to vacate his sentence pursuant
to 28 U.S.C. § 2255 before the sentencing judge in this district, which was denied.
Petitioner filed an appeal with the Sixth Circuit, which affirmed the district court’s decision.
The/en v. United States, 131 F. App’x 61 (6th Cir. 2005). Petitioner thereafter filed
successive motions to challenge his sentence under § 2255, but those motions were
rejected by the Sixth Circuit, See In re Patn'ck Thelen, No. 07-1454 (6th Cir. Ju|y 11,
2007); In re Patrick Thelen, No. 10-2317 (6th Cir. Sept. 15, 2011); ln re Patrick Thelen, No.
14-1842 (6th Cir. 2015).

Petitionerti|ed his original habeas petition challenging the use of his prior Oklahoma
drug trafficking conviction to enhance his sentence in December, 2016 and a supplemental
petition challenging the use of his prior Michigan drug trafficking conviction to enhance his
sentence in March, 2017. |n his pleadings, Petitioner asserts that he should be allowed
to proceed under § 2241 pursuant to Hi// v. Masters, 836 F.3d 591 (6th Cir. 2016), because
he is actually innocent of being a career offender under the sentencing guidelines.
Specifica|ly, he asserts that his prior Oklahoma and Michigan convictions for possession
with intent to distribute marijuana do not qualify as predicate drug offenses under the
guidelines following the United States Supreme Court’s decisions in Descamps v. United
States, 570 U.S. 254 (2013), and Mathis v. United States, _ U.S. _, 136 S. Ct. 2243 (2016).
Respondent has filed answers to the original and supplemental petitions contending that

Petitioner is not entitled to relief under § 2241 based upon Hill because his prior Oklahoma

and Michigan drug trafficking convictions still qualify as predicate offenses after Descamps
and Mathis. Petitioner has filed replies to those answers.
l|. Discussion

A federal prisoner seeking to challenge his or her conviction or sentence must
normally file a motion to vacate sentence pursuant to 28 U.S.C. § 2255 with the sentencing
court. See Charfes v. Chandler, 180 F.3d 753, 755-56 (6th Cir. 1999). A federal prisoner
may challenge his or her conviction or sentence pursuant to 28 U.S.C. § 2241 in the district
court where he or she is confined only if he or she establishes that the post-conviction
remedy afforded under 28 U.S.C. § 2255 is inadequate or ineffective to test the legality of
detention. See 28 U.S.C. § 2255(e); Wooten v. Cauley, 677 F. 3d 303, 307 (6th Cir. 2012);
Charles, 180 F.3d at 756. The petitioner has the burden of establishing that his or her
remedy under § 2255 is inadequate or ineffective Martin v. Perez, 319 F.3d 799, 803 (6th
Cir. 2003).

For many years, the United States Court of Appeals for the Sixth Circuit held that
a federal prisoner could not raise a sentencing challenge under 28 U.S.C. § 2241 via the
“savings clause” of § 2255, See, e.g., Jones v. Castillo, 489 F. App’x 864, 866 (6th Cir.
2012); United States v. Peterman, 249 F.3d 458, 462 (6th Cir. 2001). The Sixth Circuit,
however, recently modified this rule. |n Hill v. Masters, 836 F.3d 591 (6th Cir. 2016), the
Sixth Circuit held that a federal prisoner may obtain habeas relief under § 2241 based on
“a misapplied sentence,” if he or she establishes “(1 ) a case of statutory interpretation, (2)
that is retroactive and could not have been invoked in the initial § 2255 motion, and (3) that

the misapplied sentence presents an error sufficiently grave to be deemed a miscarriage

ofjustice or a fundamental defect." ld. at 595. The Sixth Circuit went on to state that its
decision addressed “on|y a narrow subset of § 2241 petitions: (1) prisoners who were
sentenced under the mandatory guidelines regime pre-United States v. Booker, 543 U.S.
220 (2005), (2) who are foreclosed from filing a successive petition under § 2255, and (3)
when a subsequent, retroactive change in statutory interpretation by the Supreme Court
reveals that a previous conviction is not a predicate offense for a career-offender
enhancement.” Hi/l, 836 F.3d at 599-600.

Respondent concedes that Petitioner meets the first two Hill requirements (under
the narrower standard) because he was sentenced in 1997 under the pre-Booker
mandatory guidelines and he cannot proceed on a successive petition under § 2255
because his claims are based upon statutory interpretation, not a change in constitutional
law. See Resp. Ans., pp. 6-7. The question is thus whether Petitioner meets the third Hill
requirement - that a subsequent, retroactive change in statutory interpretation by the
Supreme Court reveals that a previous conviction is not a predicate offense for a career
offender enhancement This is a substantive issue that turns on the merits of Petitioner’s
sentencing claims, i.e., whether Descamps and Mathis preclude his prior Oklahoma and
Michigan possession with intent to distribute marijuana convictions from qualifying as
predicate offenses under the sentencing guidelines so as to justify his career offender

sentencing enhancement1

 

lThe Court notes that the same analysis applies if the Court uses the broader
standard set forth in Hill. Petitioner meets the first requirement because Mathis
involves a case of statutory interpretation, Muir v. Qui'ntana, No. 17-6050, 2018 WL
4276133, *2 (6th Cir. April 26, 2018); Sutton v. Quintana, No. 16-6534, 2017 WL
4677548, *2 (6th Cir. July 12, 2017); accord Dawkins v. United States, 829 F.3d 549,
551 (7th Cir. 2016). Petitioner meets the second requirement in that Mathis did not

4

Having reviewed the matter, the Court concludes that Petitioner fails to satisfy the
third Hill requirement Petitioner’s Oklahoma and Michigan convictions for possession with
intent to deliver marijuana both qualify as predicate offenses under the federal sentencing
guidelines, and neither Descamps nor Mathis alters that conclusion. The Sixth Circuit has
concisely set forth the applicable procedure for resolving such claims as follows:

To determine whether a prior conviction qualifies as a predicate offense, the
reviewing court first looks to the statutory dennition of the prior conviction,
and if it is not broader than the federal definition, the inquiry ends; it is
categorically a crime of violence or a controlled-substance offense. United
States v. Meeks, 664 F.3d 1067, 1070 (6th Cir. 2012). lf it is broaderthan the
federal definition, the next step of the inquiry is whether the statute lists
alternate elements of an offense-i.e., is divisible_rather than alternate
means of committing the offense. Mathis, 136 S. Ct. at 2256. |f the statute
is divisible, the court may consider “a limited class of documents (for
example, the indictment, jury instructions, or plea agreement and colloquy)
to determine what crime, with what elements, a defendant was convicted of.”
ld. at 2249. lf the statute is not divisib|e, a conviction under that statute
cannot serve as a predicate offense. ld. at 2256.

Thompson v. Tern`s, No. 17-1837, 2018 WL 3570974, *2 (6th Cir. May 21, 2018). To
determine whether the statute lists elements or means, a court looks to “authoritative
sources of state law,” such as a state court decision that resolves the question or the

statutory text. A court may also “peek" at the record of the prior conviction, but only to

 

announce a new rule, see ln re Conzelmann, 872 F.3d 375, 376-77 (6th Cir. 2017)
(citing cases), and thus applies to cases on direct appeal and collateral review (a|beit
not retroactively per se) as its holding is dictated by existing precedent See Whorton v.
Bockfing, 549 U.S. 406, 416 (2007) (ho|ding that “an old rule applies both on direct and
collateral review”); Sutton, 2017 WL 4677548 at *2; Muir, 2018 WL 4276133 at *2.
Additional|y, Petitioner could not avail himself of Mathis at the time of his § 2255 motion
given that Descamps was decided in 2013 and Mathis was decided in 2016, several
years after Petitioner’s § 2255 motion was denied. The remaining question is whether
Petitioner can satisfy the third requirement - that he is subject to a misapplied sentence
which presents an error sufficiently grave to be deemed a miscarriage of justice or a
fundamental defect Again, this goes to the merits of his claims.

5

resolve the question of elements or means. Mathis, 136 S. Ct. at 2256-57.

Under the federal sentencing guidelines, a defendant is a career offender if he or
she has at least two prior felony convictions for either a “crime of violence" or a “contro|led
substance offense.” USSG § 4B1.1(a). A “contro|led substance offense" is defined, in
relevant part, as an offense “punishab|e by imprisonment for a term exceeding one year
that prohibits the manufacture, import, export, distribution, or dispensing of a controlled
substance . . . or the possession of a controlled substance . . . with the intent to
manufacture, import, export, distribute, or dispense." USSG § 4B1.2(b).

With respect to Petitioner’s prior Oklahoma conviction, the relevant drug trafficking
statute makes the following a felony:

To distribute, dispense, transport with intent to distribute or dispense,

possess with intent to manufacture, distribute, or dispense, a controlled

dangerous substance or to solicit the use of or use the services of a person

less than eighteen (18) years of age to cultivate, distribute or dispense a

controlled dangerous substance.
Ok|a Stat. Title 63, § 2-401(A)(1).

A simple reading of the statutory language shows that the Oklahoma statute’s
definition of the crime is not broader than the federal definition contained in the guidelines
Petitioner asserts that Oklahoma case law broadens the definition of the term “distribute"
because it provides that “to be found guilty of possession with intent to distribute, it is
enough that the defendant intends to divide, share, or deliver the drugs with or without
compensation.” Martin v. Addison, No. 09-632, 2011 WL 2516273, *5 (W.D. Okla. May19,

2011). Petitioner’s argument is unavailing Descamps and Mathis refer to a crime's

statutory language. Because the language ofthe Oklahoma statute is not broader than the

6

federal |anguage, the Court need not inquire further and Petitioner’s prior conviction counts
as a predicate offense. Moreover, possession with intent to distribute a controlled
substance under Oklahoma law is not broader than under federal |aw. Under 21 U.S.C.
§ 841 (a)(1), giving drugs to others constitutes distributing drugs, even without exchanging
money. See United States v. lroni', 525 F.3d 683, 689 (8th Cir. 2008). A|l that is required
to distribute a controlled substance under federal law is the transfer of a controlled
substance from one person to another, and an exchange of money is not required. See
United States v. Campbe/l, 70 F.3d 1273, *1 (6th Cir. 1995) (table). Thus, even if
Oklahoma law includes dividing or sharing, it does not sweep more broadly than federal
|aw. To be sure, there is no realistic probability that a defendant would be convicted under
the Oklahoma statute for conduct that would fall outside the generic federal definition of
distribution. Petitioner’s prior Oklahoma conviction still qualifies as a predicate offense so
as to support his career offender designation after Descamps and Mathis.

With respect to Petitioner’s prior Michigan conviction, the relevant drug trafficking
statute makes it a felony for a person to “manufacture, create, deliver or possess with
intent to manufacture, create or deliver a controlled substance, a prescription form, or a
counterfeit prescription form." lVlich. Comp. Laws § 333.7401(1). The Sixth Circuit has
ruled that the Michigan drug trafficking statute is divisible and that a Michigan controlled
substance conviction constitutes a predicate offense to support a career offender
enhancement under the federal sentencing guidelines after Descamps and Mathis. See
United States v. House, 872 F.3d 748, 753-54 (6th Cir. 2017); United States v. Tibbs, 685

F. App’x 456, 462-63 (6th Cir. 2017). This Court is bound by those decisions Petitioner’s

prior Michigan conviction still qualities as a predicate offense so as to support his career
offender designation after Descamps and Mathis.

Given the foregoing discussion, the Court finds that Petitioner fails to satisfy Hilfs
third requirement He fails to show that his prior Oklahoma and Michigan possession with
intent to distribute marijuana convictions are no longer predicate controlled substance
offenses underthe federal sentencing guidelines following Descamps and Mathis so as to
invalidate his armed career offender sentencing enhancement. Petitioner bears the burden
of showing that he is entitled to relief under § 2241. See Hill, 836 F.3d at 595. He has not
done so. He fails to establish that he is subject to a misapplied sentence that presents an
error sufficiently grave to be deemed a miscarriage ofjustice or a fundamental defect. He
is thus not entitled to habeas relief under § 2241.

Lastly, to the extent that Petitioner asserts that the use of his prior Oklahoma and
Michigan possession with intent to deliver marijuana convictions to enhance his sentence
violates his due process rights, he is not entitled to relief. Such a due process claim is not
based upon a new rule of statutory interpretation; rather it is a constitutional claim.
Consequently, it is a claim that Petitioner could have raised at the time of sentencing, on
direct appea|, or in a motion to vacate sentence pursuant to 28 U.S.C. § 2255, As a result,
it falls outside the purview of § 2241. Habeas relief is not warranted.

l||. Conclusion

Forthe reasons stated, the Court concludes that Petitioner is not entitled to federal

habeas relief on his sentencing claims. According|y, the Court DENlES and D|SMlSSES

with prejudice the petition for a writ of habeas corpus.

Lastly, the Court notes that a certificate of appealability is not needed to appeal the
dismissal of a habeas petition filed pursuant to 28 U.S.C. § 2241 . Witham v, United States,
355 F.3d 501, 504 (6th Cir. 2004). Consequently, Petitioner need not request one from
this Court or the Sixth Circuit Shou|d he seek to appeal this decision.

lT IS SO ORDERED.

WM.€M

NAN`cY é. EDiviuNDs
uNiTED sTATEs DisTRicT JuDGE

Dated: January 7, 2019

